DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, filed November 15, 2021, with respect to the rejection of claims 1, 3, 5, 15 and 18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly discovered teachings of Kimura et al. (US 2012/0051335).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3, 5, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 10,021,722, Chun hereafter) in view of Kimura et al. (US 2012/0051335, Kimura hereafter).
RE claim 1, Chun discloses an apparatus (Chun, columns 14 and 15 as pertaining to Figure 11 discloses an Access Point) for wireless communication, comprising: a processing system configured to generate a frame for triggering transmission of a plurality of data units from a plurality of wireless nodes (The AP transmits a Scheduling Frame to a plurality of STAs. This frame results in the STAs transmitting UL MU packets to the AP); a first interface configured to output the frame for transmission to the plurality of wireless nodes (The AP transmits a Scheduling Frame to a plurality of STAs. This frame results in the STAs transmitting UL MU packets to the AP. Further, Figure 13 discloses the at least one antenna); and a second interface configured to obtain the plurality of data units after outputting the frame for transmission (The AP transmits a Scheduling Frame to a plurality of STAs. This frame results in the STAs transmitting UL MU packets to the AP. Further, Figure 13 discloses the at least one antenna).

However, Kimura teaches wherein the plurality of data units have different lengths (Paragraphs 125-129 teaches a system in which communication stations STA1-STA 3 transmit packets simultaneously to a STA 1 serving as an access point as per paragraph 95. In at least paragraph 133, it is taught that it is known in the art the packets may all vary in length from one another due to differences in the amount of data to be transmitted by different stations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chun with the teachings of Kimura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.
RE claim 3, Chun in view of Kimura discloses the apparatus of claim 1 as set forth above. Note that Kimura further teaches wherein: the first interface is configured to output for transmission: a first indication of a common length of the plurality of data units Paragraph 135-139 and 145-147 teaches solution of the known issue of varying lengths of packets from each station wherein a bit or symbol known among all stations is set to indicate padding is to be used. In such a case, each STA applies padding to each packet in order to match the longest packet to be sent among the stations.); and a second indication of whether each of one or more of the plurality of wireless nodes are allowed to set a length of a respective data unit of the plurality of data units to be less than the common length (As taught in paragraphs 135-139 and 145-147 the use of this bit or symbol further serves a purpose in enforcing padding and this is also a “second indication” that setting a smaller length is not allowed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chun with the teachings of Kimura in order to improve throughput of the system as a whole.
RE claim 5, Chun in view of Kimura discloses the apparatus of claim 1 as set forth above. Note that Chun further discloses wherein the processing system is configured to select the one or more of the plurality of wireless nodes based on whether each of the one or more of the plurality of wireless nodes are configured to transmit the respective data unit using a band assigned for communication by non-legacy nodes (Chun, columns 14 and 15 as pertaining to Figure 11 discloses an Access Point.  The AP selects a plurality of STAs to transmit an UL MU data frame on overlapping resources. The AP first transmits an RTS, receives a CTS and then transmits a Scheduling Frame to the plurality of STAs. This frame results in the STAs transmitting UL MU packets to the AP).
RE claim 15, Chun in view of Kimura discloses the apparatus of claim 1 as set forth above. Note that Chun further discloses wherein: the second interface is configured to obtain a clear to send (CTS) frame, wherein the processing system is configured to generate the frame after obtaining the CTS frame (Chun, columns 14 and 15 as pertaining to Figure 11 discloses an Access Point.  The AP selects a plurality of STAs to transmit an UL MU data frame on overlapping resources. The AP first transmits an RTS, receives a CTS and then transmits a Scheduling Frame to the plurality of STAs. This frame results in the STAs transmitting UL MU packets to the AP).
RE claim 18, Chun in view of Kimura discloses the apparatus of claim 1 as set forth above. Note that Chun further discloses further comprising at least one antenna, wherein the frame is outputted for transmission via the at least one antenna, and wherein the plurality of data units are obtained via the at least one antenna, and wherein the apparatus is configured as an access point (AP) (Chun, columns 14 and 15 as pertaining to Figure 11 discloses an Access Point.  The AP selects a plurality of STAs to transmit an UL MU data frame on overlapping resources. The AP first transmits an RTS, receives a CTS and then transmits a Scheduling Frame to the plurality of STAs. This frame results in the STAs transmitting UL MU packets to the AP. Further, Figure 13 discloses the at least one antenna).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Kimura and further in view of Kim (US 2001/0090855, Kim hereafter).
RE claim 2, Chun in view of Kimura discloses the apparatus of claim 1 as set forth above. Chun in view of Kimura does not explicitly disclose wherein: each data unit 
However, Kim teaches wherein: each data unit of the plurality of data units comprises an indication of an end of the data unit; the processing system is further configured to decode each data unit in response to the indication of the end of the data unit and generate an acknowledgement frame, the acknowledgment frame indicating whether the plurality of data units have been successfully decoded by the apparatus; and the first interface is configured to output the acknowledgement frame for transmission (Paragraphs 85 and 88 teach a MU-MIMO aggregated packet reception from each of three stations. Upon reception of the packets the AP responds by transmitting a block ACK).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chun in view of Kimura with the teachings of Kim in order to provide for efficient transmission feedback in a MU-MIMO environment.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Kimura and further in view of Merlin et al. (US 2016/0119881, Merlin hereafter).
RE claim 12, Chun in view of Kimura discloses the apparatus of claim 1 as set forth above. Chun in view of Kimura does not explicitly disclose wherein the frame comprises an indication of a receive power requirement of the apparatus.
However, Merlin teaches wherein the frame comprises an indication of a receive power requirement of the apparatus (Paragraph 72 and Figure 2C, AP transmits a target AP RX power and a STA TX power required to achieve the target RX power).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chun in view of Kimura with the teachings of Merlin in order to provide for UL power control and minimize path loss.
Allowable Subject Matter
Claims 9, 11, 13-14, 17, 19, 23-28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 9, prior arts do not explicitly disclose, teach or suggest determining whether each of the one or more of the plurality of wireless nodes are allowed to set the length of the respective data unit to be less than the common length based on the characteristics of the plurality of wireless nodes
RE claim 11, prior arts do not explicitly disclose, teach or suggest determining whether each of the one or more of the plurality of wireless nodes are allowed to set the length of the respective data unit to be less than the common length based on a receive power requirement of the apparatus
RE claims 13-14, prior arts do not explicitly disclose, teach or suggest wherein the indication of the receive power requirement comprises both a target RSSI for each node and indication of a power drop from a sum of the target RSSIs tolerable by the apparatus.
RE claim 17, prior arts do not explicitly disclose, teach or suggest wherein each data unit of the plurality of data units comprises a data unit length indication, a length of the data unit being different from the data unit length indication
RE claims 19, 23 and 24, prior arts do not explicitly disclose, teach or suggest a transmission of a first indication of a common length of the plurality of data units and, in response, receiving a second indication, from each wireless node of the plurality of wireless nodes, whether the wireless node supports setting a length of a respective data unit of the plurality of data units to be less than the common length.
RE claim 25, prior arts do not explicitly disclose, teach or suggest prior to outputting the frame for transmission, receiving an indication, from each wireless node of the plurality of wireless nodes, of a maximum duration of a respective data unit of the plurality of data units.
RE claims 26-28 and 30, prior arts do not explicitly disclose, teach or suggest wherein the first interface is configured to output for transmission an indication allocating available resources for communication by another wireless node, the .
Claims 33, 38, 40-43 and 55-57 and 59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
RE claims 33, 38, 40-43 and 55, prior arts do not explicitly disclose, teach or suggest the a first interface configured to obtain a frame for triggering a transmission of a data unit and an indication of a common length of a plurality of data units; a processing system configured to: determine whether to use a length of the data unit that is less than the common length; and generate the data unit in response to obtaining the frame, the length of the data unit being based on the determination.
RE claims 56, 57 and 59, prior arts do not explicitly disclose, teach or suggest a processing system configured to generate a multi-user packet comprising one or more data units, wherein a length of at least one data unit of the one or more data units is less than an advertised length of the at least one data unit, the at least one data unit indicating the advertised length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461